DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-7, filed 5/5/2022 with respect to 35 USC §102 rejection of claims 1-4,6-15 have been fully considered but were not persuasive.  Applicant has amended claims and argues previously cited references does not disclose amended claims. Applicant argues previously cited Forutanpour solely looks to image data in a given field of view in contrast to application focal region of interest as a place in the image at which a viewer focusses attention vis user interaction. Applicant argues flat surfaces prioritized in Forutanpour are not determined using an interaction with the user in the field of view in the environment. In response, examiner points to page 15 lines 11-16 of application specifications to be the closet paragraph related to newly cited limitations. Page 15 lines 11-16 discloses task may require user to interact with one or more physical objects. Based on this paragraph and the broadest reasonable interpretation of interaction, examiner points to paragraph [0035], [0027] and [0055] of Forutanpour which discloses tracking position of ARD and objects, allowing user to interact with surrounding including point within a field of view of user. Forutanpour’s disclosure of tracking objects so user can interface more naturally teaches claimed interaction with the user in the field of view. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1,13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims amended to recite “using interaction with the user in the field of view in the environment” however specification does not disclose “using interaction with the user”. Closest found paragraph is page 15, lines 11-16 which discloses user may interact with one or more physical objects or assets. It is unclear if claimed interaction is interacting with one or more objects or if user interacts with field of view (i.e. changing field of view). Examiner suggests amending claim limitation to clarify limitation of interaction. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forutanpour et al (US 20140168262  A1).

Regarding claim 1, Forutanpour discloses a method for displaying information ([0022] user interface for augmented reality), the method comprising: 
determining a field of view of a user viewing an environment via a display of a display device ([0025] The mobile platform of the ARD 300 includes a camera 108 for capturing images of the environment, which may be either individual photos or frames of video); 
using interaction with the user in the field of view in the environment ([0035] the scene sensor 500, and more particularly an RGB-D camera 503, may point in a direction aligned with the field of view of the user and the head mounted device, [0027] tracking module 132 configured to track the position of the ARD 300 as well as to track positions of one or more objects monitored by the ARD, [0055] users can interact with their surroundings more naturally), 
determining a focal region of interest of the user in the environment ([0045] the ARD may be configured to prioritize the flat surfaces detected based on the following criteria location of the surfaces relative to the user's field of view (FOV)); 
providing a database comprising a list of objects and, for each object, a location of that object in the environment ([0042] Data may be stored on a local memory storage medium on the head mounted device); 
using the list of objects and a location of the focal region in the environment, identifying one or more of the objects that are at least partially located in the environment in or proximate to the focal region ([0027] The control unit 120 includes a tracking module 132 configured to track the position of the ARD 300 as well as to track positions of one or more objects monitored by the ARD); 
acquiring information related to the identified one or more objects ([0056] augmented reality user interface module 134 can be configured to identify a set of surfaces in the environment for displaying user interface windows according to characteristics of the environment); 
generating an image element comprising the acquired information ([0028] , the head mounted device may be configured to determine a set of augmented reality contents for display according to a history of prior use patterns of the user in certain environment, and then display the set of augmented reality contents accordingly.); and 
displaying the generated image element on the display of the display device through which the user is viewing the environment ([0027] The control unit 120 further includes augmented reality user interface module 134 configured to present augmented reality interactions on the display 112 of the ARD 300)

Regarding claim 2, Forutanpour discloses wherein determining the field of view and determining the focal region is performed by the display device ([0025] . The mobile platform of the ARD 300 may also include sensors 116, which may be used to provide data with which the mobile platform of the ARD 300 can determine its position and orientation).

Regarding claim 3, Forutanpour discloses wherein providing the database, identifying the one or more of the objects, acquiring the information, and generating the image element is performed by one or more computing devices remote from the display device ([0039] The head mounted device 400 may further include a local memory and a wireless or wired interface for communicating with other devices or a local wireless or wired network in order to receive digital data from a remote memory).

Regarding claim 4, Forutanpour discloses further comprising sending the generated image element from the one or more computing devices to the display device ([0039] Video/audio output may be processed by the processor or by a mobile CPU, which is connected (via a wire or a wireless network) to the head mounted device).

Regarding claim 6, Forutanpour discloses determining a distance in the environment between the user or the display device and the identified one or more objects ([0040] a laser may be used to emit laser light that is reflected from objects in a room and captured in a camera, with the round trip time of the light used to calculate distances to various objects and surfaces in the room); 
wherein the acquired information is dependent on the determined distance ([0052] the ARD may apply a set of scaling factors that can be used to stretch or shrink an AR window).

Regarding claim 7, Forutanpour discloses wherein: if the determined distance is less than or equal to a threshold distance, a relatively large amount of information is included in the image element ([0052], the size of an AR window may be enlarged if the font in a document to be displayed may be too small and hard to read); and 
if the determined distance is more than the threshold distance, a relatively small amount of information included in the image element ([0052] the size of the AR window may be reduced if the size of the AR window may be too big for the document and uncomfortable for the user's eyes).

Regarding claim 8, Forutanpour discloses specifying a task to be performed by the user, the task specifying one or more objects in the environment ([0060] a first set of augmented reality contents for display in response to a determination of the user being at work); 
wherein identifying the one or more of the objects comprises identifying one or more of the objects that are located in the environment in or proximate to the focal region and that are specified in the task ([0060] augmented reality user interface module 134 can be configured to determine a set of augmented reality contents for display according to a history of prior use patterns of the user in the environment.).

Regarding claim 9, Forutanpour discloses specifying a task to be performed by the user, the task specifying one or more objects in the environment ([0060] a first set of augmented reality contents for display in response to a determination of the user being at work);
wherein acquired information for the one or more objects specified in the task is dependent on the task ([0060] second set of augmented reality contents for display in response to a determination of the user being at home, select a third set of augmented reality contents for display in response to a determination of the user being in a business meeting, or select a fourth set of augmented reality contents for display in response to a determination of the user being in a social event).

Regarding claim 10, Forutanpour discloses wherein the environment is a real-world environment and the objects are physical objects located in the environment ([0025] The mobile platform of the ARD 300 includes a camera 108 for capturing images of the environment).

Regarding claim 11, Forutanpour discloses herein the environment is a virtual or digital environment and the objects are virtual or digital objects ([0040] the scene sensor 500 and construct the virtual representation of the physical environment).

Regarding claim 12, Forutanpour discloses wherein the display device is a device selected from the group of devices consisting of: a tablet computer, a smartphone, smartglasses, a see-through display device, a heads-up display, and a virtual reality headset ([0024] ARD device refers to any portable electronic device such as a cellular or other wireless communication device, personal communication system (PCS) device, personal navigation device (PND), Personal Information Manager (PIM), Personal Digital Assistant (PDA), laptop or other suitable mobile platform).

Regarding claim 13, Forutanpour discloses system ([0022] user interface for augmented reality) comprising: 
one or more processors ([0027] The control unit 120 may be provided by one or more processors 122 and associated memory/storage); and 
a display device comprising a display ([0023] The display 102, which may be a touch screen display), the display device operatively coupled to the one or more processors ([0027] augmented reality user interface module 134 configured to present augmented reality interactions on the display 112 of the ARD); 
wherein the one or more processors are configured to: 
determine a field of view of a user viewing an environment via the display of the display device ([0025] The mobile platform of the ARD 300 includes a camera 108 for capturing images of the environment, which may be either individual photos or frames of video);  
using interaction with the user in the field of view in the environment ([0035] the scene sensor 500, and more particularly an RGB-D camera 503, may point in a direction aligned with the field of view of the user and the head mounted device, [0027] tracking module 132 configured to track the position of the ARD 300 as well as to track positions of one or more objects monitored by the ARD, [0055] users can interact with their surroundings more naturally), 
determine a focal region of interest of the user in the environment ([0045] the ARD may be configured to prioritize the flat surfaces detected based on the following criteria location of the surfaces relative to the user's field of view (FOV));
provide a database comprising a list of objects and, for each object, a location of that object in the environment ([0042] Data may be stored on a local memory storage medium on the head mounted device); 
using the list of objects and a location of the focal region in the environment, identify one or more of the objects that are located in the environment in or proximate to the focal region ([0027] The control unit 120 includes a tracking module 132 configured to track the position of the ARD 300 as well as to track positions of one or more objects monitored by the ARD); 
acquire information related to the identified one or more objects ([0056] augmented reality user interface module 134 can be configured to identify a set of surfaces in the environment for displaying user interface windows according to characteristics of the environment);
generate an image element comprising the acquired information ([0028] , the head mounted device may be configured to determine a set of augmented reality contents for display according to a history of prior use patterns of the user in certain environment, and then display the set of augmented reality contents accordingly.); and 
control the display to display the generated image element ([0027] The control unit 120 further includes augmented reality user interface module 134 configured to present augmented reality interactions on the display 112 of the ARD 300).

Regarding claim 14, Forutanpour discloses a program or plurality of programs arranged such that when executed by a computer system or one or more processors it/they cause the computer system or the one or more processors to operate in accordance with the method of claim 1 ([0027] the control unit 120 may be provided by one or more processors 122 and associated memory/storage)

Regarding claim 15, Forutanpour discloses A machine-readable storage medium storing a program or at least one of the plurality of programs according to claim 14 ([0027] the control unit 120 may be provided by one or more processors 122 and associated memory/storage).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al (US 20140168262  A1) as applied to claim 1 above, and further in view of Swaminathan et al (US 20140168056 A1).


Regarding claim 5, Forutanpour is silent to wherein: the database further comprises, for each object, additional information relating to that object; and 
acquiring the information comprises retrieving the information related to the identified one or more objects from the database.

Swaminathan discloses wherein: the database further comprises, for each object, additional information relating to that object ([0065] , the system can utilize the location and heading information to search a database and present several object tag); and 
acquiring the information comprises retrieving the information related to the identified one or more objects from the database ([0065] The object tags 704 can appear in the approximate position of the corresponding business or attraction. As the implementation of such applications grows, such street views may become cluttered with the potential object tags  ).


Forutanpour and Swaminathan are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify augmented reality device of Forutanpour to include wherein: the database further comprises, for each object, additional information relating to that object; and acquiring the information comprises retrieving the information related to the identified one or more objects from the database as described by Swaminathan.

 The motivation for doing so would have been to enabling augmented reality applications using eye gaze tracking (Swaminathan, [0005]).

Therefore, it would have been obvious to combine Forutanpour and Swaminathan to obtain the invention as specified in claim 5.



	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619